        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


JERRI ZIMMER,                                       Case No. 19‐CV‐1693 (PJS/DTS)

                     Plaintiff,

v.                                                              ORDER

DELTA FAMILY‐CARE DISABILITY AND
SURVIVORSHIP PLAN,

                     Defendant.


       Alesia R. Strand and Thomas J. Beedem, III, BEEDEM LAW OFFICE, for
       plaintiff.

       Jason R. Carruthers and John T. McDonald, THOMPSON HINE LLP, and
       William D. Hittler, NILAN JOHNSON LEWIS PA, for defendant.

       Plaintiff Jerri Zimmer brings this action under the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1132(a)(1)(B), claiming that defendant Delta Family‐

Care Disability and Survivorship Plan (“the Plan”) wrongly terminated her long‐term‐

disability (“LTD”) benefits. This matter is before the Court on the parties’ cross‐

motions for summary judgment. ECF Nos. 34, 38. For the reasons that follow, the

Plan’s motion is granted, and Zimmer’s is denied.
           CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 2 of 18




                                   I. BACKGROUND

                            A. Medical and Employment History

       Zimmer has a long history of mental illness, dating back more than 25 years.1 See

Administrative Record (“AR”) 2332–35, 4602–03. Zimmer’s diagnoses have included

generalized anxiety disorder, panic disorder, obsessive‐compulsive disorder (“OCD”),

and chronic depression. See AR 2334–37, 2626. Zimmer has been treated by a number

of mental‐health providers, including her longtime psychologist Dr. Kim Baldwin,

whom Zimmer has been seeing for almost 25 years. AR 0011, 2332–35. Zimmer’s

mental‐health providers have long recommended that she use medications to manage

her conditions, but Zimmer has refused, citing a phobia about taking medications.

See AR 0011–12, 2334.

       Zimmer started working for Delta Air Lines, Inc. (“Delta”) in 1997, performing

billing and accounting services.2 AR 2333. In 1999, Zimmer began working as a

customer‐service agent, and she remained in that job until 2014 or 2015, when she was

transferred to a new position as a customer‐care specialist (also referred to as a




       1
       Zimmer also suffers from a number of physical problems, but at oral argument
Zimmer’s counsel clarified that Zimmer is challenging only the Plan’s refusal to pay
long‐term disability benefits on the basis of her mental‐health problems.
       2
      Zimmer was originally employed by Northwest Airlines, Inc., which later
merged with Delta. See AR 2333.

                                            -2-
          CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 3 of 18




“reservation agent” or “reservationist”).3 Customer‐care specialists are responsible for

responding to and resolving customer complaints and for entering customer data into

Delta’s database. AR 1694–95. Zimmer felt that the training and support that she

received in this new position were inadequate, and the fact that she was expected to do

a job for which she was not adequately trained or supported caused Zimmer to

experience stress and anxiety. AR 0013, 2333. Zimmer stopped working due to that

stress and anxiety in October 2016. AR 2333.

      In addition to her employment with Delta, Zimmer also worked—and continues

to work—about 20 hours per week for her brother’s company. AR 2333. Zimmer is

responsible for billing, accounting, and payroll. AR 2333. She ensures the accuracy of

records, prepares reports upon request, and works on “last minute projects” on an as‐

needed basis. AR 2030. Zimmer does most of this work from her home and reports

directly to her brother and to the company’s general manager. AR 2030. Zimmer began

working for her brother in 2007, and, as noted, she has continued with this part‐time

employment since leaving Delta in 2016. AR 2333, 4604.

                               B. Disability Benefit Claims

      As a Delta employee, Zimmer had short‐ and long‐term disability coverage

under the Plan, which is an employee welfare benefit plan subject to ERISA. See ECF


      3
      See AR 2333 (stating that Zimmer was transferred to her new position in 2014);
AR 4603 (stating that Zimmer was transferred in 2015).

                                           -3-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 4 of 18




No. 40‐1 at 3. The Plan grants the plan administrator discretionary authority to make

benefit determinations, and the plan administrator has delegated that authority to

Sedgwick Claims Management Services (“Sedgwick”). Id. at 52–53, 279–80, 288.

       Zimmer first applied for short‐term disability (“STD”) benefits. Her application

was approved, and she was paid STD benefits for the maximum period allowed under

the Plan. AR 3950. Two weeks before her STD benefits were set to expire, Zimmer

applied for LTD benefits. AR 2345–46. In a letter dated April 12, 2017, Sedgwick

notified Zimmer that her claim for LTD benefits had been approved through May 31,

2017. AR 2468. The letter further stated that Zimmer’s “eligibility for LTD benefits”

would be “periodically review[ed]” and that “[t]he next scheduled review” would

occur around May 31, 2017. AR 2468.

       Sedgwick’s letter also summarized the definition of “disability” under the Plan:

For the first six months of the disability period (which is the only period at issue for

purposes of the parties’ cross‐motions), a claimant is “disabled” if she is “unable to

perform [her] customary occupation” as a result of a demonstrable injury or disease.

AR 2468; see also ECF No. 40‐1 at 21. A claimant’s “customary occupation” is the “type

of work” the claimant engaged in before taking disability leave. ECF No. 40‐1 at 21.

       As part of the “scheduled review” mentioned in Sedgwick’s initial approval‐of‐

benefits letter, Zimmer underwent an independent psychological evaluation conducted



                                             -4-
           CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 5 of 18




by Dr. Gregg Eichenfield, a psychologist. Dr. Eichenfield reported that Zimmer is

“depressed,” suffers from “severe, underlying anxiety,” and presents symptoms that

“reflect obsessive thinking and possible Obsessive Compulsive Disorder.” AR 2336–37.

Dr. Eichenfield concluded, however, that no occupational restrictions were necessitated

by Zimmer’s condition. AR 2338. Dr. Eichenfield cited the fact that Zimmer had no

difficulty performing her duties for her brother’s company, and that Zimmer’s

purported inability to return to work for Delta was based on what she perceived as a

lack of training and a stressful work environment, rather than her inability to perform

any work‐related task. AR 2338.

       On May 9, 2017, Sedgwick denied Zimmer’s claim for LTD benefits from June 1,

2017 forward, citing Dr. Eichenfield’s report in support of its conclusion that Zimmer

was no longer “disabled” within the meaning of the Plan.4 AR 2453.




       4
        Zimmer argues that the Plan abused its discretion in denying continued LTD
benefits because the initial denial‐of‐benefits letter failed to consider the medical
evidence in the record, and instead relied solely on Dr. Eichenfield’s report. But
“[b]ecause exhaustion of an ERISA plan’s appeal procedures serves many important
purposes, the reviewing court reviews the claim administrator’s final decision to deny a
claim, rather than the initial denial that was reconsidered during the internal appeal.”
Whitley v. Standard Ins. Co., 815 F.3d 1134, 1140–41 (8th Cir. 2016) (citation and quotation
marks omitted).

                                            -5-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 6 of 18




                                    1. First Appeal

      Zimmer filed her first appeal of Sedgwick’s adverse benefits determination on

November 2, 2017. AR 2315–20. In support of her appeal, Zimmer submitted medical

records and letters from her treating physicians, who opined that Zimmer was disabled

and unable to return to work. See, e.g., AR 3063–64, 3077–79. To assist in evaluating

Zimmer’s first appeal, Sedgwick retained a slate of independent physicians to review

Zimmer’s medical records, including Dr. Patrick Young (a psychiatrist). Dr. Young

reviewed Zimmer’s medical records and found “no evidence that she [is] unable to

work” in her customary occupation. AR 2010. Dr. Young found Zimmer’s symptoms

to be “mild to moderate” and observed that Zimmer’s “memory[,] concentration and

cognition were grossly intact.” AR 2010. Dr. Young acknowledged that Dr. Baldwin

(Zimmer’s longtime psychologist) believed that Zimmer was disabled, but found that

Dr. Baldwin’s opinion was not supported by the medical evidence. AR 2010.

      On December 28, 2017, Sedgwick upheld its previous decision to terminate

Zimmer’s LTD benefits, concluding that Zimmer’s “medical records did not reveal

objective, clinical medical evidence substantiating a physical or psychological

impairment that would restrict or limit [Zimmer’s] functionality or preclude her from

performing her own customary occupation as defined under the Plan.” AR 2664.




                                           -6-
          CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 7 of 18




                                  2. Second Appeal

      Zimmer filed a second appeal on March 27, 2018, and submitted additional

medical records and correspondence from her treating physicians.5 To assist in

evaluating Zimmer’s second appeal, Sedgwick retained a new slate of independent

medical reviewers, including Dr. Hope Beatte (a psychologist). Dr. Beatte found that

although Zimmer’s records indicated a “longstanding issue with anxiety,” the records

did not suggest “an acute condition preventing working.” AR 0052. Dr. Beatte further

noted that Zimmer had refused to take the medications recommended by her providers,

and that there had been no escalation of care, which one would expect to see if Zimmer

truly suffered from a debilitating condition. AR 0052. Dr. Beatte updated her report

three times as Zimmer continued to submit additional medical records and letters from

her treating physicians. AR 4581–89. In each instance, Dr. Beatte explained that the

new information did not alter her conclusion that Zimmer is not functionally impaired.

AR 4581–89.


      5
       See AR 2598–2602 (Zimmer’s second appeal); AR 2626–33 (Dr. Carrie Kern,
family practice physician, outlining Zimmer’s limitations and impairments and opining
that Zimmer is “unable to work in reservation area due to chronic anxiety”); AR
2617–19 (Dr. Kim Baldwin, psychologist, providing results of psychiatric testing and
opining that Zimmer “is unable to complete the reservationist functions because of
anxiety related to feelings of incompetence”); AR 0010 (Dr. Emily Sander, psychologist,
opining that Zimmer has a “functional impairment that limits her capacity to work”);
AR 2363 (Dr. Matthew Eich, M.D., opining that Zimmer “is not capable of returning to a
sedentary work position due to her multiple orthopedic problems, as well as her anxiety
and medical problems”).

                                           -7-
           CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 8 of 18




       Before issuing a final decision on Zimmer’s second appeal, Sedgwick retained yet

another medical expert—Dr. Thomas Gratzer, a psychiatrist—to examine Zimmer and

review her medical records. Dr. Gratzer examined Zimmer on January 23, 2019, and

concluded, like Drs. Eichenfield, Young, and Beatte before him, that the medical

evidence did not support a finding of functional impairment.6 AR 4601, 4611–12.

Dr. Gratzer’s report noted Zimmer’s “longstanding psychiatric difficulties,” including

anxiety, panic disorder, OCD, and chronic depression. AR 4602, 4611. Dr. Gratzer also

acknowledged that Zimmer became “unable to do her job when she was reassigned

from customer service to a reservation agent,” as Zimmer felt that she was not

“properly supported.” AR 4611. Dr. Gratzer concluded, however, that Zimmer’s

“inability to do her job is separate from a psychiatric impairment.” AR 4611. During

the course of Dr. Gratzer’s in‐person examination, Zimmer “present[ed] with a normal

mental status exam,” presented no “evidence of acute depression or acute anxiety,” and




       6
        Zimmer argues that Sedgwick had an obligation to identify the evidence that it
felt was missing from the record, and that Sedgwick’s failure to do so was an abuse of
discretion. See ECF No. 36 at 27. But Sedgwick did not deny Zimmer’s claim because it
found that the record lacked information; rather, Sedgwick concluded, based on the
evidence in the record, that Zimmer was not functionally impaired. See McGee v.
Reliance Standard Life Ins. Co., 360 F.3d 921, 925 (8th Cir. 2004) (“It is not unreasonable
for a plan administrator to deny benefits based upon a lack of objective evidence.”).
Sedgwick was not required to identify some hypothetical evidence that, if it had
appeared in the record, might have altered its conclusion.

                                            -8-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 9 of 18




did not present symptoms indicative of a disabling condition. AR 4611. Dr. Gratzer

thus concluded that Zimmer was not functionally impaired.

      On April 15, 2019, Sedgwick denied Zimmer’s second appeal and upheld its

previous denial of LTD benefits. AR 4549–57. Echoing the conclusions of its four

independent medical reviewers, Sedgwick found that Zimmer’s inability to perform her

duties at Delta was due to inadequate training and workplace‐specific stressors, rather

than due to a psychiatric impairment. AR 4555–56. In support, Sedgwick cited the lack

of medical evidence substantiating any functional impairment, the fact that Zimmer

expressed a willingness to return to her previous job at Delta as a customer‐service

agent, and the fact that Zimmer reported no difficulty performing her half‐time job as a

bookkeeper for her brother’s company. AR 4555–56. Upon concluding that “there are

no functional limitations adversely affecting [Zimmer’s] ability to perform the regular

unrestricted duties of her occupation from June 1, 2017 through present,” Sedgwick

issued its final denial of Zimmer’s claim for continued LTD benefits. AR 4557.




                                           -9-
           CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 10 of 18




       Having exhausted the internal‐review process, Zimmer filed this lawsuit alleging

that the Plan abused its discretion in denying her claim.7 Both parties now move for

summary judgment.

                                        II. ANALYSIS

                                     A. Standard of Review

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A factual dispute is “material” only if its resolution might

affect the outcome of the suit under the governing substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute is “genuine” only if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. “The

evidence of the non‐movant is to be believed, and all justifiable inferences are to be

drawn in [her] favor.” Id. at 225.

                                 B. Denial of LTD Benefits


       7
        Section 13.16 of the Plan states that “[t]he Plan and all provisions thereof shall be
governed by the laws of the State of Georgia, to the extent not preempted by ERISA. All
legal disputes shall be resolved by reference to the law of the Eleventh Circuit
regardless of where the case is filed.” ECF No. 40‐1 at 58–59. Both parties have cited
primarily Eighth Circuit case law in their briefing, and counsel for the Plan stated at
oral argument that it does not object to the application of Eighth Circuit rather than
Eleventh Circuit case law in resolving the parties’ summary‐judgment motions.
Accordingly, the Court applies Eighth Circuit case law in resolving this dispute. See
Orgone Cap. III, LLC v. Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019) (“[C]hoice of law
issues may be waived or forfeited by declining to assert them in litigation.”).

                                             -10-
           CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 11 of 18




       “Where, as here, an ERISA‐qualified plan grants the plan administrator the

discretion to determine whether a claimant is eligible for benefits, review of the

administrator’s decision is for an abuse of discretion.”8 Zaeske v. Liberty Life Assurance

Co., 901 F.3d 944, 948 (8th Cir. 2018) (citation and quotation marks omitted); see also ECF

No. 40‐1 at 52–53. Under the abuse‐of‐discretion standard, the Court “must uphold [a

plan administrator’s] decision so long as it is based on a reasonable interpretation of the

Plan and is supported by substantial evidence.” Hampton v. Reliance Standard Life Ins.

Co., 769 F.3d 597, 600 (8th Cir. 2014). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

McGee v. Reliance Standard Life Ins. Co., 360 F.3d 921, 924 (8th Cir. 2004) (citation and

quotation marks omitted). “If substantial evidence supports the decision, it should not

be disturbed even if a different, reasonable interpretation could have been made.” Id.

       The Court finds that the decision to deny Zimmer’s claim for continued LTD

benefits was supported by substantial evidence.




       8
        Both parties agree that the abuse‐of‐discretion standard applies, and neither
party argues that the standard of review should be adjusted to account for any
procedural irregularity. See Johnson v. Metro. Life Ins. Co., 437 F.3d 809, 813 (8th Cir.
2006) (explaining that “the application of a standard of review less deferential than the
ordinary abuse of discretion standard” is appropriate where the plan administrator’s
decision involves a “procedural irregularity,” such as “a conflict of interest” or actions
taken dishonestly or from an improper motive, or where a decision is rendered
“without reflection or judgment”).

                                             -11-
           CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 12 of 18




       First, Sedgwick’s conclusion that Zimmer was unable to perform her job because

of a lack of training, support, and feedback—rather than because of a mental

impairment—was reasonable and supported by substantial evidence. Indeed, Zimmer

herself cited inadequate training and job support as the reasons why she could not

return to work in her interview with Dr. Eichenfield.9 Dr. Baldwin, Zimmer’s longtime

psychologist, reported the same.10 Sedgwick reasonably construed the Plan—which

defines being “disabled” as “being unable to engage in an Employee’s customary

occupation as a result of a demonstrable injury or disease”—and reasonably concluded that

Zimmer’s inability to work as a result of inadequate training and support did not entitle

Zimmer to further LTD benefits. ECF No. 41‐1 at 21 (emphasis added). Zimmer’s

treating physicians strenuously resist that conclusion and argue that Zimmer’s training

and support were inadequate because of her debilitating anxiety. But Sedgwick’s

contrary conclusion, which is firmly grounded on the opinions of the independent

reviewers, is nevertheless reasonable. See Zaeske, 901 F.3d at 950 (“As a general rule, a



       9
        AR 2333 (Dr. Eichenfield’s summary of Zimmer’s employment history).
       10
         AR 0013 (August 28, 2018 letter from Dr. Baldwin stating that “[Zimmer] was
unable to complete the reservationist functions at Delta because of anxiety related to
feelings of incompetence due to inadequate training, inadequate real time job support,
inadequate time to perform work tasks, unmitigated pressure to sell/promote without
adequate confidence in the products and services, [and] absence of feedback regarding
quality of work performance”); AR 1913 (February 28, 2018 letter from Dr. Baldwin
stating the same).

                                            -12-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 13 of 18




plan administrator has discretion to choose between two reliable but conflicting medical

opinions.”).

       Second, the consensus of the four independent medical experts (two psychiatrists

and two psychologists) who examined Zimmer, her medical records, or both, was that

although Zimmer was accurately diagnosed with anxiety, panic disorder, and

depression, there is no indication that Zimmer’s condition is debilitating. After all,

Zimmer’s medical records show that she has suffered from these same mental‐health

problems for decades, and yet she has been able to function both at work (whether

employed full‐time or part‐time) and at home. Finding no clear evidence of either a

substantial decline in Zimmer’s condition or an escalation in her treatment, the four

independent experts agreed that Zimmer was not functionally impaired. Sedgwick

reasonably relied on those opinions in denying continued LTD benefits, and the Court

finds that Sedgwick’s decision was supported by substantial evidence. See id. at 948–49

(reversing lower court’s finding that plan administrator’s reviewing physicians’ reports

were “unreliable,” because although “another interpretation of [the claimant’s] medical

records could support his eligibility for benefits, the assessments of [the reviewing

physicians] were not outside the range of reasonableness, and it was not an abuse of

discretion . . . to rely on them”).




                                           -13-
       CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 14 of 18




       Zimmer argues that notwithstanding this record evidence, the Plan abused its

discretion in denying her further LTD benefits because (1) Sedgwick ignored or

improperly discounted the opinions of Zimmer’s treating physicians, and

(2) Sedgwick’s denial of LTD benefits does not follow logically from the evidence in the

record. The Court disagrees on both points.

       First, Zimmer’s argument that Sedgwick ignored the opinions of her treating

physicians is belied by the record, which makes clear that both Sedgwick and the

independent medical reviewers retained by Sedgwick considered the opinions of

Zimmer’s treating physicians. See AR 4549–57 (discussing Zimmer’s medical records

and the opinions of Zimmer’s treating physicians in affirming denial of LTD benefits

following second appeal); see also AR 2010 (describing Dr. Young’s reasons for

disagreeing with Dr. Baldwin); AR 0052, 0057, 4586 (describing Dr. Beatte’s reasons for

declining to adopt the medical opinions of Zimmer’s treating physicians). Sedgwick

and the reviewers did not ignore these opinions, but instead disagreed with them based

on an independent assessment of the medical evidence. Doing so was not an abuse of

discretion. See Delta Family‐Care Disability & Survivorship Plan v. Marshall, 258 F.3d 834,

843 (8th Cir. 2001) (rejecting lower court’s finding “that the Plan ‘disregarded’ the

reports of [the claimant’s] treating physicians” where “the Plan’s final decision letter

clearly demonstrates that the Plan did consider those reports”).



                                            -14-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 15 of 18




       Zimmer argues that even if Sedgwick did not completely ignore the opinions of

Zimmer’s treating physicians, it nonetheless failed to give them sufficient weight. But

“plan administrators are not obliged to accord special deference to the opinions of

treating physicians.” Black & Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003).

Where, as here, “there is a conflict of opinion between a claimant’s treating physicians

and the plan administrator’s reviewing physicians, the plan administrator has

discretion to deny benefits unless the record does not support denial.” Johnson v. Metro.

Life Ins. Co., 437 F.3d 809, 814 (8th Cir. 2006); see also Marshall, 258 F.3d at 843 (“Where

the record reflects conflicting medical opinions, the plan administrator does not abuse

its discretion in finding the employee not to be disabled.”). Further, courts may not

“impose on plan administrators a discrete burden of explanation when they credit

reliable evidence that conflicts with a treating physician’s evaluation.” Black & Decker,

538 U.S. at 834.

       Finally, Sedgwick’s conclusion that Zimmer is not disabled was logical and

supported by record evidence. Zimmer cites Willcox v. Liberty Life Assurance Co. of

Boston for the proposition that a plan administrator is not “free to accept” a medical

reviewer’s report “without considering whether its conclusions follow logically from

the underlying medical evidence.” 552 F.3d 693, 700–01 (8th Cir. 2009) (citation and

quotation marks omitted). In Willcox, the Eighth Circuit upheld the district court’s



                                             -15-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 16 of 18




grant of summary judgment to the claimant because the plan administrator’s denial of

benefits was based on inaccurate, “cursory” reports that “mischaracterized the medical

evidence” and reached “demonstrably incorrect conclusion[s]” regarding the claimant’s

alleged disability. Id. at 701–03. The Eighth Circuit concluded that the plan

administrator abused its discretion in “combing the record for evidence in its favor and

abandoning its review upon discovering ‘more than a scintilla’ of such evidence.” Id.

at 702 (citation omitted).

       This case is nothing like Willcox. Sedgwick was very thorough in considering

Zimmer’s application for LTD benefits; after all, Sedgwick hired four independent

experts to examine Zimmer, review Zimmer’s medical records, or both. Zimmer has

not identified anything either in the reports of the medical reviewers or in Sedgwick’s

final denial‐of‐benefits letter that is “demonstrably incorrect.” See Petroske v. Kohler Co.,

854 F. Supp. 2d 669, 688 (D. Minn. 2012) (distinguishing Willcox on similar grounds).

Zimmer argues that the reviewers’ conclusion that she was not functionally impaired

was “nonsensical” given that the medical reviewers “agreed with [Zimmer’s] mental

health diagnoses.” ECF No. 36 at 16. But as the Plan points out, a diagnosis is not the




                                             -16-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 17 of 18




same thing as a disability.11 Some people diagnosed with depression function just fine at

work; others are completely debilitated.

       Ultimately, the question before the Court is not whether Zimmer continued to be

“disabled” within the meaning of the Plan after May 31, 2017. The question before the

Court is whether the evidence that Sedgwick relied on in denying LTD benefits is

“‘overwhelmed by contrary evidence.’” Whitley v. Standard Ins. Co., 815 F.3d 1134, 1142

(8th Cir. 2016) (citation omitted). To be sure, there is conflicting evidence in the record,

as is usually the case when a plan administrator denies LTD benefits. But Sedgwick’s

decision is supported by substantial evidence, and this Court cannot disturb that

decision under the deferential abuse‐of‐discretion standard.

                    C. Failure to Timely Produce Administrative Record

       Finally, Zimmer argues in her brief that she is entitled to damages under 29

U.S.C. § 1132(c)(1) because the Plan failed to produce the administrative record within

the statutory time frame. But Zimmer’s complaint does not allege that the Plan failed to

timely produce the administrative record, nor does it allege entitlement to damages

based on that failure. Zimmer’s catch‐all request for “other equitable relief and


       11
         See Jordan v. Northrop Grumman Corp. v. Welfare Benefit Plan, 370 F.3d 869, 880
(9th Cir. 2004) (“That a person has a true medical diagnosis does not by itself establish
disability. Medical treatises list medical conditions from amblyopia to zoolognia that
do not necessarily prevent people from working.”), overruled on other grounds as
recognized by Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 673–74 (9th Cir.
2011).

                                            -17-
        CASE 0:19-cv-01693-PJS-DTS Doc. 50 Filed 02/05/21 Page 18 of 18




penalties pursuant to ERISA” is not, as Zimmer argues, sufficient to put the Plan on

notice that Zimmer was accusing it of violating § 1332(c)(1). ECF No. 1 at 3. Zimmer’s

request for statutory damages is therefore denied. See WireCo WorldGroup, Inc. v. Liberty

Mut. Fire Ins. Co., 897 F.3d 987, 993 (8th Cir. 2018).

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Plaintiff’s motion for summary judgment [ECF No. 34] is DENIED.

       2.     Defendant‘s motion for summary judgment [ECF No. 38] is GRANTED.

       3.     Plaintiff’s complaint [ECF No. 1] is DISMISSED WITH PREJUDICE AND

              ON THE MERITS.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: February 5, 2021
                                                 Patrick J. Schiltz
                                                 United States District Judge




                                             -18-
